 Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.12 Page 1 of 59



 1   ROBERT A. COCCHIA (SBN 172315)
     robert.cocchia@dentons.com
 2   RACHEL L. ROSS (SBN 322881)
     rachel.ross@dentons.com
 3   DENTONS US LLP
     4655 Executive Drive, Suite 700
 4   San Diego, CA 92121
     Telephone: (619) 236-1414
 5   Facsimile: (619) 232-8311
 6   Attorneys for Defendant
     Consumer Reports, Inc.
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   NINO KOLLER and MICHELLE                       Case No.   '20CV0660 JLS KSC
     BROWN, individually and on behalf of all
12   others similarly situated,
                                                    San Diego County Superior Court Case
13                               Plaintiffs,        No. 37-2020-00011819-CU-BT-CTL
14               vs.
                                                    DECLARATION OF ROBERT A.
15   CONSUMER REPORTS, INC., a New                  COCCHIA IN SUPPORT OF
     York nonprofit corporation; and DOES 1-        DEFENDANT’S NOTICE OF
16   50, inclusive,                                 REMOVAL OF ACTION
17                             Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                                1
 Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.13 Page 2 of 59



 1         I, Robert A. Cocchia, declare and state:
 2         1.     I am an attorney licensed to practice law in the State of California and am
 3   an attorney with the law firm of Dentons US LLP, counsel of record for Consumer
 4   Reports, Inc. (“Consumer Reports”) in this action. All of the facts set forth in this
 5   declaration are known to me personally and if called as a witness in this proceeding I
 6   would testify competently to them.
 7         2.     Attached hereto as Exhibit “A” is a true and correct copy of the complaint
 8   filed on March 2, 2020 by Plaintiffs Nino Koller and Michelle Brown (collectively,
 9   “Plaintiffs”) in the Superior Court of the State of California, County of San Diego,
10   entitled Koller v. Consumer Reports, Inc., Case Number 37-2020-00011819-CU-BT-
11   CTL (the “State Court Action”).
12         3.     Attached hereto as Exhibit “B” is a true and correct copy of the Civil Case
13   Cover Sheet filed by Plaintiffs in the State Court Action.
14         4.     Attached hereto as Exhibit “C” is a true and correct copy of the Summons
15   filed by Plaintiffs in the State Court Action.
16         5.     Attached hereto as Exhibit “D” is a true and correct copy of the Proof of
17   Service of Summons filed by Plaintiffs in the State Court Action.
18         6.     Attached hereto as Exhibit “E” is a true and correct copy of the Notice of
19   Case Assignment and Case Management Conference on Mandatory eFile Case that was
20   served along with the complaint filed by Plaintiffs in the State Court Action.
21         I declare under penalty of perjury under the laws of the United States of America
22   that the foregoing is true and correct. Executed this 6th day of April, 2020 at San
23   Diego, California.
24                                                    s/Robert A. Cocchia
                                                      ROBERT A. COCCHIA
25
26
27
28
                                                  2
 Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.14 Page 3 of 59



 1      INDEX OF EXHIBITS TO DECLARATION OF ROBERT A. COCCHIA IN
 2                   SUPPORT OF DEFENDANT’S NOTICE OF REMOVAL
 3
 4    Exhibit                            Description                      Pages
 5        A                                                               4-51
                            Complaint filed in the SDSC, entitled
 6
                         Nino Koller, et al. v. Consumer Reports, Inc.,
 7
                        Case Number 37-2020-00011819-CU-BT-CTL
 8
 9        B                                                               52-53
                                    Civil Case Cover Sheet
10
11        C                                                               54-55
                                          Summons
12
13        D                                                               56-57
                                Proof of Service of Summons
14
15        E                                                               58-59
                       Notice of Case Assignment and Case Management
16
                             Conference on Mandatory eFile Case
17
18
19
20
21   114491801\V-2


22
23
24
25
26
27
28
                                                 3
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.15 Page 4 of 59




                        EXHIBIT A


                                      4
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.16 Page 5 of 59




         JAMES T. HANNINK (13 I 747)                                 ELECTRONICALLY FILED
                                                                      Superior Court of California,
         jhannink@sdlaw.com                                              County of San Diego
     2   ZACH P. DOSTART (255071)
         zdostart@sdlaw.com                                           03/0212020 at 12:02:01 PM
     3   DOSTART HANNINK & COVENEY LLP                                Clerk of the Superior Court
                                                                      By Iris Tellez, Deputy Clerk
         4180 La Jolla Village Drive, Suite 530
     4   La Jolla, California 92037-1474
         Tel: 858-623-4200
     5   Fax: 858-623-4299
     6 Attorneys for Plaintiffs
     7
     8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

     9                                     COUNTY OF SAN DIEGO

    IO

    11 NINO KOLLER and                                CASE NO. 37-2020-00011819-CU-BT-CTL
       MICHELLE BROWN,
    12 individually and on behalf of all others       CLASS ACTION
       similarly situated,
    13
                                                      COMPLAINT FOR:
    14                 Plaintiffs,
                                                      (I) FALSE ADVERTISING- VIOLATION
    15 vs.                                            OF THE CALIFORNIA AUTOMATIC
                                                      RENEWAL LAW;
    !6 CONSUMER REPORTS, INC., a New York
       nonprofit corporation; and                     (2) VIOLATION OF THE CALIFORNIA
    17
       DOES 1-50, inclusive,                          CONSUMER LEGAL REMEDIES ACT;
    18
                      Defendants.                     (3) VIOLATION OF THE CALIFORNIA
    19                                                UNFAIR COMPETITION LAW; and
   20                                                 (4) UNJUST ENRICHMENT.
   21
                                                      DEMAND FOR JURY TRIAL
   22

   23

   24

   25

   26

   27

   28


         CLASS ACTION COMPLAINT
                                                  5
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.17 Page 6 of 59




     I                                           INTRODUCTION

    2           I.      This class action complaint alleges that defendant Consumer Reports, Inc.
    3 ("Consumer Reports") violates California law in connection with the marketing and sale of
    4 subscription programs. Among other things, Consumer Reports enrolls consumers in automatic-

    5 renewal or continuous service subscriptions without providing the "clear and conspicuous"

    6 disclosures mandated by California law, and posts charges to consumers' credit or debit cards for
    7 purported automatic renewal or continuous service subscriptions without first obtaining the
    8 consumers' affirmative consent to an agreement containing the requisite clear and conspicuous
    9 disclosures. This course of conduct violates the California Automatic Renewal Law (Bus. & Prof.
   10 Code,§ 17600 et seq.) ("ARL''), the Consumers Legal Remedies Act (Civ. Code,§ 1750 et seq.)
   11    ("CLRA"), and the Unfair Competition Law (Bus. & Prof. Code, § 17200 et seq.) ("UCL").
   12                                             THE PARTIES

   13           2.      Plaintiff Nino Koller ("Koller") is an individual residing in San Diego County,

   I 4 California.

   15           3.      Plaintiff Michelle Brown ("Brown") is an individual residing in San Diego County,
   16 California. Koller and Brown are collectively referred to herein as "Plaintiffs."
   17           4.      Plaintiffs are informed and believe and thereon allege that defendant Consumer
   18 Reports is a New York nonprofit corporation that does business in San Diego County, including the
   19 marketing of magazine subscriptions.
   20           5.      Plaintiffs do not know the names of the defendants sued as DOES I through 50 but
   21 will amend this complaint when that information becomes known. Plaintiffs allege on information
   22 and belief that each of the DOE defendants is affiliated with the named defendant and is in some
   23 manner responsible for the wrongdoing alleged herein, either as a direct participant, or as the
   24 principal, agent, successor, alter ego, or co-conspirator of or with one or more of the other
   25 defendants. For ease of reference, Plaintiffs will refer to the named defendant and the DOE
   26 defendants collectively as "Defendants."
   27           6.      Venue is proper in this judicial district because the complained of conduct occurred

   28 in this judicial district.

                                                         2
         CLASS ACTION COMPLAINT                    6
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.18 Page 7 of 59




                                                 BACKGROUND
    2           7.     Consumer Reports provides consumers with product reviews through a monthly

    3 magazine entitled Consumer Reports, which is available in a print and/or digital format.

    4           8.     Traditionally, magazine publishers sold subscriptions on the basis of a schedule that

    5 reflects a fixed price for a definite term (such as one, two, or three years). Under that arrangement,

    6 the consumer selects the desired price/term combination and submits payment. Later, when the end

    7 of the term is approaching, the consumer is notified that the subscription will soon come to an end

    8 and is provided with a renewal offer. If the consumer wishes to renew, he or she selects the desired

    9 price/term combination for the renewal period and submits the corresponding payment.

   10 Alternatively, if the consumer does not renew, the subscription comes to an end.

   11          9.      During the 1990s, some marketers came to view the traditional model as constraint

   12 on sales and profits, and advocated instead adoption of a "negative option" model. In a "negative

   13 option," the seller "interpret[s] a customer's failure to take affirmative action, either to reject an

   14 offer or cancel an agreement, as assent to be charged for goods or services." (See "Negative

   15 Options,"        Federal      Trade       Commission,        January      2009,      available      at

   16 https ://www.ftc.gov/sites/default/files/documents/reports/negative-options-federal-trade-

   17 commission-workshop-analyzing-negative-option-marketing-report-

   18 staff/p064202negativeoptionreport.pdf [last accessed March 2, 2020].)               Defendants have

   19 implemented a negative option model that does not comply with California law.

   20          I 0.    Defendants have adopted a negative option model in which they solicit orders for

   21   magazine subscriptions that purport to be for a fixed period of time (e.g., one year, or two years),

   22 whereas upon receipt of an order, Defendants enroll the consumer in a program under which the

   23 magazine subscription will be "automatically renewed" for subsequent periods, with corresponding

   24 charges posted to the consumer's credit card, debit card, or other payment account. Defendants

   25 enroll consumers in such "automatic renewal" subscriptions without making the clear and

   26 conspicuous disclosures required by California law.

   27

   28

                                                         3
        CLASS ACTION COMPLAINT                    7
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.19 Page 8 of 59




     I                                 SUMMARY OF APPLICABLE LAW

     2 The California Automatic Renewal Law

     3           II.     In 2009, the California Legislature passed Senate Bill 340, which took effect on

     4 December I, 2010 as Article 9 of Chapter I of the False Advertising Law. (Bus. & Prof. Code,

     5 § 17600 et seq. (the California Automatic Renewal Law or "ARL").) SB 340 was introduced

     6 because:

     7           It has become increasingly common for consumers to complain about unwanted
                 charges on their credit cards for products or services that the consumer did not
     8           explicitly request or know they were agreeing to. Consumers report they believed
                 they were making a one-time purchase of a product, only to receive continued
     9           shipments of the product and charges on their credit card. These unforeseen charges
                 are often the result of agreements enumerated in the "fine print" on an order or
    10           advertisement that the consumer responded to.

    11   (See Exhibit I at p. 4.)

   12            12.     The Assembly Committee on Judiciary provided the following background for the

   13    legislation:

   14            This non-controversial bill, which received a unanimous vote on the Senate floor,
                 seeks to protect consumers from unwittingly consenting to "automatic renewals" of
   15            subscription orders or other "continuous service" offers. According to the author and
                 supporters, consumers are often charged for renewal purchases without their consent
   16            or knowledge. For example, consumers sometimes find that a magazine subscription
                 renewal appears on a credit card statement even though they never agreed to a
   17            renewal.

   18 (See Exhibit 2 at p. 8.)

   19            13.    The ARL seeks to ensure that, before there can be a legally-binding automatic

   20 renewal or continuous service arrangement, there must first be adequate disclosure of certain terms

   21    and conditions and affirmative consent by the consumer. To that end, Bus. & Prof. Code§ l 7602(a)

   22 makes it unlawful for any business making an automatic renewal offer or a continuous service offer

   23    to a consumer in California to do any of the following:

   24                   (I) Fail to present the automatic renewal offer terms or continuous service offer terms

   25    in a clear and conspicuous manner before the subscription or purchasing agreement is fulfilled and

   26 in visual proximity, or in the case of an offer conveyed by voice, in temporal proximity, to the

   27 request for consent to the offer. For this purpose, "clear and conspicuous" means "in larger type

   28 than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same

                                                          4
         CLASS ACTION COMPLAINT                    8
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.20 Page 9 of 59




     I   size, or set off from the surrounding text of the same size by symbols or other marks, in a manner
                                                  .       .
     2 that clearly calls attention to the language." (Bus. & Prof. Code, § l 760l(c).) In the case of an

     3 audio disclosure, 'clear and conspicuous' means in a volume and cadence sufficient to be readily

     4 audible and understandable." (Id.) The statute defines "automatic renewal offer terms" to mean the

     5 "clear and conspicuous" disclosure of the following: (a) that the subscription or purchasing

     6 agreement will continue until the consumer cancels; (b) the description of the cancellation policy

     7 that applies to the offer; (c) the recurring charges that will be charged to the consumer's credit or

     8 debit card or payment account with a third party as part of the automatic renewal plan or

     9 arrangement, and that the amount of the charge may change, if that is the case, and the amount to

    IO which the charge will change, if known; (d) the length of the automatic renewal term or that the
   11    service is continuous, unless the length of the term is chosen by the consumer; and (e) the minimum

   12 purchase obligation, if any. (Bus. & Prof. Code§ 1760l(b).)

   13                   (2) Charge the consumer's credit or debit card, or the consumer's account with a

   14 third party, for an automatic renewal or continuous service without first obtaining the consumer's

   15 affirmative consent to the agreement containing the automatic renewal offer terms or continuous

   16 service offer terms, including the terms of an automatic renewal offer or continuous service offer

   17 that is made at a promotional or discounted price for a limited period of time. (Bus. & Prof. Code

   18    § l 7602(a)(2).)

   19                   (3) Fail to provide an acknowledgment that includes the automatic renewal or

   20 continuous service offer terms, cancellation policy, and information regarding how to cancel in a

   21    manner that is capable of being retained by the consumer. (Bus. & Prof. Code§ 17602(a)(3).)

   22           14.     Bus. & Prof. Code § l 7602(b) requires that the acknowledgment specified in

   23    § 17602(a)(3) include a toll-free telephone number, electronic mail address, a postal address if the

   24 seller directly bills the consumer, or it shall provide another cost-effective, timely, an easy-to-use

   25 mechanism for cancellation that shall be described in the acknowledgment.

   26           15.     If a business sends any goods to a consumer under a purported automatic renewal or

   27 continuous service arrangement without first obtaining the consumer's affirmative consent to an

   28 agreement containing the "clear and conspicuous" disclosures as specified in the ARL, the goods

                                                          5
         CLASS ACTION COMPLAINT                       9
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.21 Page 10 of 59




         are deemed to be an unconditional gift to the consumer, who may use or dispose of them without
     2 any obligation whatsoever. (Bus. & Pro£ Code;§ 17603.) In addition, violation of the ARL gives
     3 rise to restitution and injunctive relief under the general remedies provision of the False Advertising
     4 Law, Bus. & Prof. Code§ 17535. (Bus. & Prof. Code,§ 17604, subd. (a).)
     5                             FACTS GMNG RISE TO THIS ACTION

     6 Nino Koller's Transaction with Defendants

     7          16.    In October 2018, Plaintiff Koller downloaded a Consumer Reports app on his iPhone
     8 and submitted an order for a one-year subscription to Consumer Reports. Koller paid $55.00 for
     9 that one-year subscription (print and digital), which amount was paid with Koller's credit card.
    10 Koller believes that the online checkout screens were similar to what is depicted in Exhibit 3. On
    11 that basis, Koller alleges that the checkout screen through which he submitted the order and made
    12 the payment did not contain clear and conspicuous disclosure of automatic renewal offer terms as
    13 required by Bus. & Prof. Code§ 17601(b) and (c) and§ 17602(a)(l) and (a)(2).

    14          17.    On October 8, 2018, Koller received an email from Defendants confirming that his
    15 subscription was active, with a "Start Date" of October 8, 2018 and an "End Date" of October 7,
    16 2019. A true and correct copy of that email is attached hereto as Exhibit 4. That email does not
    17 contain clear and conspicuous disclosure of automatic renewal offer terms as required by Bus. &
    18 Prof. Code§ 17601(b) and (c) and§ 17602(a)(3).
    19          18.    In October 2019, without Koller's authorization or consent, Defendants posted a
    20 charge of $59.00 to Koller's credit card, purportedly for renewal of Consumer Reports.
    21          19.    When Koller submitted the order for the one-year subscription to Consumer Reports,
    22 he was not aware that Defendants were going to enroll him in a program under which the
    23 subscription would automatically renew for subsequent periods, and he did not consent to be
    24 enrolled in such a program. If Koller had known that Defendants were going to enroll him in an
    25 automatically renewing subscription program, Koller would not have submitted the order for
    26 Consumer Reports and would not have paid any money to Defendants.

    27
    28

                                                          6
         CLASS ACTION COMPLAINT
                                                  10
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.22 Page 11 of 59




         Michelle Brown's Transaction with Defendants

     2          20.     In March 2017, Brown re.sponded to an offer from Defendants to receive Consumer

     3 Reports for ten months at a discounted rate of $20.00. Brown accepted the offer and provided

     4 Defendants with her credit card information in order to complete the purchase. Brown does not

     5 remember whether she provided her credit card information to Defendants over the internet or in
     6 writing. Brown does not have a copy of either the advertisement to which she responded or the form

     7 by which her credit card information was submitted to Defendants. Brown is informed and believes

     8 and thereon alleges that both the advertisement to which she responded and the form by which her
     9 credit card information was submitted are in the possession, custody, or control of Defendants.

    IO Therefore, Brown will seek production of the advertisement/order form and the payment form from

    11 Defendants through discovery.

    12         21.      When Brown submitted the order form and when she made the $20.00 credit card

    13 payment, she was not aware that Defendants were going to enroll her in a program under which the

    14 subscription would automatically renew for subsequent periods, and she did not consent to be
    15 enrolled in such a program.          On that basis, Brown is informed and believes that the

    16 advertisement/order form to which she responded and the payment form through which the credit

    17 card payment was submitted did not contain clear and conspicuous disclosure of automatic renewal

    18 offer terms as required by Bus. & Prof. Code§ 17601(b) and (c) and§ 17602(a)(l) and (a)(2).

    19 Brown believes this allegation will likely have documentary support after a reasonable opportunity

    20 for discovery.

    21         22.      In July 2017, without Brown's authorization or consent, Defendants posted a charge

    22 to Brown's credit card in the amount of$26.00. Subsequently, without Brown's authorization or

    23 consent, Defendants posted additional charges to Brown's credit card in the amount of $26.00 in
    24 July 2018 and again in July 2019.
    25         23.      In or about December 2019, Brown realized for the first time that her credit card had
    26 been charged by Defendants for purported renewal of Consumer Reports. Upon discovering that

    27 fact, Brown called to cancel her subscription. Defendants cancelled her subscription and refunded

    28 her $16.00.

                                                          7
         CLASS ACTION COMPLAINT
                                                  11
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.23 Page 12 of 59




                 24.    If Brown had known that Defendants were going to enroll her in an automatically

     2 renewing magazine subscription program, Brown would not have submitted the order for Consumer

     3 Reports and would not have paid any money to Defendants.

     4                             EXPERIENCES OF OTHER CONSUMERS

     5           25.    Plaintiffs are not the only consumers to be charged without consent in connection

     6 with Defendants' magazine subscriptions.            There are consumer complaints about similar

     7 experiences posted on a variety of websites, including but not limited to consumeraffairs.com and

     8 pissedconsumer.com.

     9          26.     The consumer complaints below were reported on consumeraffairs.com by

    IO consumers in California.

    11          Shonya. Penn Valley, California (October 25, 2019). They auto renewed my
                membership which I absolutely remember not authorizing when I joined last year. I
    12          called them the very day they charged me for an additional year within minutes of
                the email coming through. While they cancelled my membership, they would not
    13
                refund the total amount. Even though it had been IO minutes, they charged me for a
    14          whole month. Crooks! I will never join again, they are totally dishonest.

    15 A true and correct printout of that complaint is attached as Exhibit 5.

    16          Kimberly. Huntington Beach, California (October 15, 2018). Consumer Reports
                charged my credit card (October 2018) after canceling this account almost 10 years
    17          ago. The customer service rep said "after you cancel auto renew, you need to cancel
                every year so you don't get charged"! What?! I have to call every year AFTER I
    18          cancel the account? This is fraudulent and I plan to investigate this further. They
    19          should not be able to get away with charging canceled decade-old accounts! All of
                the information they provide is online for FREE through customer reviews. They're
    20          obviously hurting for cash and trying to find ways to stay around. Not cool!

    21   A true and correct printout of that complaint is attached as Exhibit 6.

    22          Lucinda. Thousand Oaks, California (April 23, 2015). Years ago I enrolled in
                CR for what I thought was a year. Every year I attempt to be discontinued from their
    23          billing access to my credit card but these guys have become as corrupt as those they
                deemed to protect American population from.
    24
    25   A true and correct printout of that complaint is attached as Exhibit 7.

    26          27.     A few of the customer reviews of Consumer Reports posted on pissedconsumer.com

    27   are shown below.

    28

                                                           8
         CLASS ACTION COMPLAINT                    12
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.24 Page 13 of 59




         I           San Jacinto, California (June 28, 2016). I am thoroughly discussed with
                     Consumer's Report! I had gone online last month and cancelled my upcoming
     2               renewal scheduled for this month.
     3               Unbeknownst to me, they automatically debited $30.00 from my account this
                     morning! When I called the company they said that they had never received my
     4
                     cancellation.
     5               It should be a law that ANY automatic debits should be prefaced with an email alert
     6               at least 72 hours before, a my very credible Geico insurance company does on a
                     monthly basis. I will most definitely be following up on this, but please beware of
     7               this company in the meantime

     8 A true and correct printout of that complaint is attached as Exhibit 8.

     9               Cancelling my subscription seems impossible (June 4, 2019). Consumers beware.
                     I have requested a cancellation for my Consumer Reports subscription twice via their
    10               website no success.
    II               Despite my cancellation request confirmations, they have still renewed my
                     membership for the past two years without my consent.
    12
                     I recently tried to email customer care from the link on their website and the link
    13               does not work. I am very concerned about the business practices of this company and
    14               would not recommend anyone to sign up for their magazine or services.

    15 A true and correct printout of that complaint is attached as Exhibit 9.

    16               Levie (July 8, 2019). For over two years now I have tried to cancel my consumer
                     reports subscription. Then June/July comes and they bill me again.
    17
                    I call them each year within a few days after receiving the bill and demand a full
    18              refund and tell them to permanently cancel my subscription. This year they had the
                    nerve to tell me they can't keep giving me a refund each year! I demanded to speak
    19              to a supervisor, then they agreed to a full refund. I once again asked them to
                    permanently cancel my subscription.
    20
                    I also this year put a permanent stop for consumer reports with my credit card
    21
                    company. It is ironic the publication we looked up to for protection of consumer
    22              rights, abuses consumer rights so blatantly.

    23       A true and correct printout of that complaint is attached as Exhibit I 0.

    24                                      CLASS ACTION ALLEGATIONS

    25              28.     Plaintiffs bring this lawsuit as class action under Code of Civil Procedure § 382 on

    26 behalf of the following Class: "All individuals in California who, within the applicable limitations

    27 period, were enrolled by Defendants in an automatic renewal or continuous service program.

    28 Excluded from the Class are all employees of Defendants, all employees of Plaintiffs' counsel, and

                                                               9
             CLASS ACTION COMPLAINT                     13
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.25 Page 14 of 59




         the judicial officers to whom this case is assigned."
     2          29.     Ascertainability. The members of the Class may be ascertained by reviewing records
     3 in the possession of Defendants and/or third parties, including without limitation Defendants'
     4 marketing and promotion records, customer records, and billing records.
     5          30.     Common Questions of Fact or Law. There are questions of fact or law that are
     6 common to the members of the Class, which predominate over individual issues.             Common
     7 questions regarding the Class include, without limitation: (I) Whether Defendants present the
     8 required automatic renewal offer terms in a manner that is "clear and conspicuous" within the

     9 meaning of California law and in "visual proximity" to a request for consent to the offer (or in the
    IO case of an offer conveyed by voice, in temporal proximity to a request for consent to the offer);
    11   (2) Defendants' policies, practices, and procedures for obtaining affirmative consent from
    12 customers before charging a credit card, debit card, or third-party payment account; (3) whether
    13 Defendants provide consumers with an acknowledgment that includes "clear and conspicuous"
    14 disclosure of all automatic renewal offer terms, the cancellation policy, and information regarding
    15 how to cancel; (4) Defendants' record-keeping practices; and (5) the appropriate remedies for
    16 Defendants' conduct.
    17          31.     Numerosity. The Class is so numerous that joinder of all Class members would be
    18 impracticable. Plaintiffs are informed and believe and thereon allege that the Class consists of at

    19 least I 00 members.
    20          32.    Typicality and Adequacy. Plaintiffs' claims are typical of the claims of the Class
    2 I members. Plaintiffs allege on information and belief that Defendants enrolled Plaintiffs and Class
    22 members in automatic renewal or continuous service programs without disclosing all automatic
    23 renewal offer terms required by law, and without presenting such terms in the requisite "clear and
    24 conspicuous" manner; charged Class members' credit cards, debit cards, or third-party accounts
    25 without first obtaining Class members' affirmative consent to an agreement containing clear and
    26 conspicuous disclosure of all automatic renewal offer terms in the manner required by California
    27 law; and failed to provide the requisite acknowledgment with the required disclosures and
    28 information. Plaintiffs have no interests that are adverse to those of the other Class members.

                                                          10
         CLASS ACTION COMPLAINT                    14
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.26 Page 15 of 59




         I   Plaintiffs will fairly and adequately protect the interests of the Class members.

     2               33.     Superiority.   A class action is superior to other methods for resolving this

     3 controversy. Because the amount ofrestitution to which each Class member may be entitled is low

     4 in comparison to the expense and burden of individual litigation, it would be impracticable for Class

     5 members to redress the wrongs done to them without a class action forum.                   Furthermore, on

     6 information and belief, Class members do not know that their legal rights have been violated. Class

     7 certification would also conserve judicial resources and avoid the possibility of inconsistent

     8 judgments.

     9              34.     Defendants Have Acted on Grounds Generally Applicable to the Class. Defendants

    IO have acted on grounds that are generally applicable to the Class, thereby making appropriate final

    11       injunctive relief and/or declaratory relief with respect to the Class as a whole.

    12                                          FIRST CAUSE OF ACTION

    13                          False Advertising -- Violation of the Automatic Renewal Law

    14              35.     Plaintiffs incorporate the previous allegations as though set forth herein.

    15              36.     Plaintiffs are informed and believe and thereon allege that, during the applicable

    16 statute of limitations period, Defendants have enrolled consumers, including Plaintiffs and Class

    17 members, in automatic renewal programs and/or continuous service programs and have (a) failed to

    18 present the automatic renewal or continuous service offer in a clear and conspicuous manner before

    19 the subscription or purchasing agreeing is fulfilled and in visual proximity, or in the case of an offer

    20 conveyed by voice, in temporal proximity, to the request for consent to the offer; (b) charged the

    21       consumer's credit or debit card or the consumer's third-party payment account for an automatic

    22 renewal or continuous service without first obtaining the consumer's affirmative consent to an

    23       agreement containing clear and conspicuous disclosure of the automatic renewal or continuous

    24 service offer terms; and (c) failed to provide an acknowledgment that includes clear and conspicuous

    25 disclosure of all automatic renewal or continuous service offer terms, the cancellation policy, and

    26 information regarding how to cancel.

    27              37.     Plaintiffs have suffered injury in fact and lost money as a result of Defendants'

    28 business practices alleged herein.

                                                               II
             CLASS ACTION COMPLAINT                    15
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.27 Page 16 of 59




                 38.    Pursuant to Bus. & Prof. Code §§ 17603 and 17535, Plaintiffs and Class members

     2 are entitled to restitution of all amounts that Defendants charged to Plaintiffs' and Class members'

     3 credit cards, debit cards, or third-party payment accounts during the four years preceding the filing

     4 of this Complaint and continuing until Defendants' statutory violations cease.

     5           39.    Pursuant to Bus. & Prof. Code § 17535, Plaintiffs and Class members are entitled to
     6 an injunction enjoining Defendants from making automatic renewal or continuous service offers to

     7 California consumers that do not comply in all respects with California law, and enjoining
     8 Defendants from charging California consumers' credit cards, debit cards, and/or third party

     9 payment accounts until such time as Defendants obtain the consumer's affirmative consent to an

    IO agreement that contains clear and conspicuous disclosure of all automatic renewal or continuous

    11   service offer terms.

    12                                    SECOND CAUSE OF ACTION

    13                            Violation of the Consumers Legal Remedies Act

    14          40.     Plaintiffs incorporate the allegations of paragraphs 1-34 as though set forth herein.

    15          41.     Plaintiffs and the Class members are "consumers" within the meaning of Civil Code

    16 § 1761 (d) in that Plaintiffs and the goods and/or services sought or acquired were for personal,

    17 family, or household purposes.

    18          42.     Defendants' magazine offers and the magazines pertaining thereto are "goods"

    19 and/or "services" within the meaning of Civil Code§ 1761(a) and (b).

    20          43.     The purchases and payments by Plaintiffs and Class members are "transactions"

    21   within the meaning of Civil Code § 1761 (e).
    22          44.     Defendants have violated Civil Code § 1770, subdivisions (a)(5), (a)(9), (a)(l3),

    23 (a)(l4), and (a)(l 7}, by representing that Defendants' goods and services have certain characteristics
    24 that they do not have; advertising goods and services with the intent not to sell them as advertised;

    25 making false and misleading statements of fact concerning the reasons for, existence of and amounts
    26 of price reductions; representing that a transaction confers or involves rights, remedies, or

    27 obligations that it does not have or involve, or that are prohibited by law; and by representing that
    28 the consumer will receive a rebate, discount, or other economic benefit, if the earning of the benefit

                                                          12
         CLASS ACTION COMPLAINT                    16
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.28 Page 17 of 59




      I   is contingent on an event to occur subsequent to the consummation of the transaction.

     2           45.    On behalf of themselves, ·an Class members, and the general public of the State of

     3 California, Plaintiffs seek an injunction prohibiting Defendants from continuing their unlawful

     4 practices in violation of the Consumers Legal Remedies Act, as described above.

     5                                     THIRD CAUSE OF ACTION

     6                           Violation of the California Unfair Competition Law

     7           46.    Plaintiffs incorporate the previous allegations as though fully set forth herein.

     8           47.    The California Unfair Competition Law ("UCL"), Bus. & Prof. Code§ 17200 et seq.,

     9 defines unfair competition as including any unlawful, unfair or fraudulent business act or practice

    IO and unfair, deceptive, untrue, or misleading advertising.
    11           48.    In the course of conducting business within the applicable limitations period,

    12 Defendants committed "unlawful," "unfair," and/or "fraudulent" business practices, and engaged in

    13 conduct that constitutes unfair, deceptive, untrue, or misleading advertising, by inter alia and

    14 without limitation: (a) failing to present the terms of automatic renewal or continuous service offers

    15 in a clear and conspicuous manner before a subscription or purchasing agreement is fulfilled and in

    16 visual proximity (or in the case ofan offer conveyed by voice, in temporal proximity), to a request

    17 for consent to the offer, in violation of Bus. & Prof. Code § l 7602(a)(I); (b) charging the consumer's

    18 credit card, debit card, or third-party payment account for an automatic renewal or continuous

    19 service without first obtaining the consumer's affirmative consent to an agreement containing clear

    20 and conspicuous disclosures of automatic renewal offer terms or continuous service offer terms, in

    21    violation of Bus. & Prof. Code § 17602(a)(2); (c) failing to provide an acknowledgment that

    22 includes clear and conspicuous disclosure of automatic renewal or continuous service offer terms,

    23 cancellation policy, and information regarding how to cancel, in violation of Bus. & Prof. Code

    24 § l 7602(a)(3); (d) representing that Defendants' goods and services have certain characteristics that

    25 they do not have, in violation of Civil Code§ 1770(a)(5); (e) advertising goods and services with

    26 the intent not to sell them as advertised, in violation of Civil Code § l 770(a)(9); (f) making false

    27 and misleading statements of fact concerning the reasons for, existence of and amounts of price

    28 reductions, in violation of Civil Code§ 1770(a)(l3); (g) representing that a transaction confers or

                                                          13
          CLASS ACTION COMPLAINT
                                                   17
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.29 Page 18 of 59




     1 involves rights, remedies, or obligations that it does not have or involve, or that are prohibited by

     2 law, in violation of Civil Code § 1770 (a)(l 4); and (h) representing that the consumer will receive a

     3 rebate, discount, or other economic benefit, if the earning of the benefit is contingent on an event to

     4 occur subsequent to the consummation of the transaction, in violation of Civil Code§ 1770(a)(l7).

     5 Plaintiffs reserve the right to allege other violations oflaw that constitute unlawful or unfair business
     6 acts or practices.

     7          49.     Defendants' acts and omissions as alleged herein violate obligations imposed by

     8 statute, are substantially injurious to consumers, offend public policy, and are immoral, unethical,

     9 oppressive, and unscrupulous as the gravity of the conduct outweighs any alleged benefits

    10 attributable to such conduct.

    II          50.     There were reasonably available alternatives to further Defendants' legitimate

    12 business interests, other than the conduct described herein.

    13          51.     Defendants' acts, omissions, nondisclosures, and misleading statements as alleged

    14 herein were and are false, misleading, and/or likely to deceive the consuming public.

    15          52.     Plaintiffs have suffered injury in fact and lost money as a result of Defendants' acts

    16 of unfair competition.
    17          53.     Pursuant to Bus. & Prof. Code § 17203, Plaintiffs and the Class members are entitled

    18 to an order: (I) requiring Defendants to make restitution to Plaintiffs and Class members;
    19 (2) enjoining Defendants from making automatic renewal or continuous service offers in the State

    20 of California that do not comply in all respects with the California law; and (3) enjoining Defendants

    21   from charging California consumers' credit cards, debit cards, and/or third party payment accounts

    22 until such time as Defendants obtain the consumer's affirmative consent to an agreement that

    23 contains clear and conspicuous disclosure of all automatic renewal or continuous service offer terms.
    24          54.     Plaintiffs reserve the right to seek other prohibitory or mandatory aspects of

    25 injunctive relief, whether on behalf of the Class and/or for the benefit of the general public of the

    26 State of California, to prevent Defendants' use or employment of practices that constitute unfair

    27 competition.

    28

                                                          14
         CLASS ACTION COMPLAINT
                                                   18
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.30 Page 19 of 59




                                          FOURTH CAUSE OF ACTION

     2                                           Unjust Enrichment

     3         55.     Plaintiffs incorporate the previous allegations as though fully set forth herein.

     4         56.     Defendants have received money from Plaintiffs and Class members in connection

     5 with Defendants' conduct in violation of California Jaw. Defendants would be unjustly enriched if

     6 they were permitted to retain those funds, and Defendants should be ordered to restore said funds to

     7 Plaintiffs and the class members.

     8         57.     Plaintiffs allege this unjust enrichment claim in the alternative to relief provided

     9 under any legal claim alleged herein.

    10                                                 PRAYER

    11         WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

    12         On the First Cause of Action:

    13          I.     For restitution;

    14         2.      For an order that all goods sent to Class members are unconditional gifts;

    15         3.      For a public injunction for the benefit of the People of the State of California;

    16         On the Second Cause of Action:

    17         4.      For a public injunction for the benefit of the People of the State of California;

    18         5.      For an award of attorneys' fees pursuant to Civil Code § 1780(d);

    19         On the Third Cause of Action:

    20         6.      For restitution;

    21         7.      For a public injunction for the benefit of the People of the State of California;

    22         On the Fourth Cause of Action:

    23         8.      For restitution;

    24 II I

    25 II I

    26 I! I

    27 II I

    28 II I

                                                         15
         CLASS ACTION COMPLAINT
                                                  19
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.31 Page 20 of 59




                    On All Causes of Action:

     2              9.     For an award of attorneys; fees pursuant to Code Civ. Proc.§ 1021.5;

     3              10.    For costs of suit;

     4              11.    For pre-judgment interest; and

     5              12.    For such other relief that the Court deems just and proper.

     6 DATED: March 2, 2020                             DOSTART HANNINK& COVENEY LLP

     7

     8

     9

    10

    11                                          DEMAND FOR JURY TRIAL

    12              Plaintiffs hereby demand a trial by jury of all claims and causes of action so triable.

    13 DA TED: March 2, 2020                           DOSTART HANNINK & COVENEY LLP

    14

    15

    16

    17
         906455.4
    18

    19

    20

    21

    22

    23
    24

    25

    26

    27

    28

                                                              16
         CLASS ACTION COMPLAINT
                                                       20
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.32 Page 21 of 59




                                                   Exhibit 1


                                      21
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.33 Page 22 of 59




                            SENATE JUDICIARY COMMITTEE
                              Senator Ellen M. Corbett, Chair
                                2009-2010 Regular Session


   SB340
   Senator Yee
   As Amended April 2, 2009
   Hearing Date: April 14, 2009
   Business and Professions Code
   ADM:jd


                                           SUBJECT

                         Advertising: Automatic Renewal Purchases

                                       DESCRIPTION

   This bill would require, in any automatic renewal offer, a business to clearly and
                                                                                                        w
   conspicuously state the automatic renewal offer terms and obtain the customer's                     (.)

   affirmative consent to those terms before fulfilling any subscription or purchasing                  ~
                                                                                                        w
   agreement on an automatic renewal basis. This bill would also require all marketing                 (/)
                                                                                                        f-
   materials to clearly and conspicuously display a toll-free telephone number, if available,          z
                                                                                                        w
   telephone number, postal address, or electronic mechanism the customer could use for                z
                                                                                                        f-

   cancellation.                                                                                        w
                                                                                                       >
   This bill would require the order form to clearly and conspicuously disclose that the
                                                                                                       ~
                                                                                                        ~
   customer is agreeing to an automatic renewal subscription or purchasing agreement.                  ('.)
                                                                                                       w
                                                                                                       ...J

   This bill would impose similar requirements for any automatic renewal offer made over              .....
   the telephone or on an Internet Web page.
                                                                                                      .. .
                                                                                                      ~~,,
                                                                                                      •••
                                                                                                         ••••
    (This analysis reflects author's amendments to be offered in committee.)                                  •
                                       BACKGROUND

   Current consumer protection statutes do not address automatic renewal clauses or
   provisions in subscriptions or purchasing agreements. Senate Bill 340 is intended to
   close this gap in the law.

   When some businesses began using automatic renewals for subscriptions and purchase
   agreements for products and services, consumer complaints began to surface regarding
   those automatic renewals. Consumers complained that they were unaware of and had


                                                                               (more)     Exhibit I
                                              22                                            Page I
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.34 Page 23 of 59
   SB 340 (Yee)
   Page2of7


   not requested the automatic renewals until they either received a bill or a charge on
   their credit card.
   An example of this problem is illustrated by the Time, Inc. (Time) case. After receiving
   numerous consumer complaints, the Attorneys General of 23 states, including
   California, launched an investigation into Time's automatic renewal subscription offers.
   In 2006, the investigation resulted in a settlement agreement between the Attorneys
   General and Time that includes a number of reforms to automatic renewals that Time
   sends to their customers. Those reforms include, among others, expanded disclosure
   requirements and customers' affirmative consent to automatic renewals. (See Comment
   2 for details.)

                               CHANGES TO EXISTING LAW

   Existing law. the Unfair Competition Law (UCL), provides that unfair competition
   means and includes any unlawful, unfair, or fraudulent business act or practice and
   unfair, deceptive, untrue or misleading advertising, and any act prohibited by the False
   Advertising Act (FAA). (Bus. & Prof. Code Sec. 17200 et seq.)

   Existing law. the FAA, includes the following:
   • prohibits any person with the intent, directly or indirectly, to dispose of real or
      personal property, to perform services, or to make or disseminate or cause to be                 w
                                                                                                       u
      made or disseminated to the public any statement concerning that real or personal
      property that is untrue or misleading and known or should be known to be untrue                  ~
                                                                                                       w
                                                                                                       (f)
      or misleading; and                                                                               f-
   • prohibits any person from making or disseminating any untrue or misleading                        zw
                                                                                                       f-
      statement as part of a plan or scheme with the intent not to sell that personal                  z
      property or those services at the stated or advertised price. (Bus. & Prof. Code Sec.            w
                                                                                                       >
      17500.)
                                                                                                       ~
                                                                                                       (f)
                                                                                                       (.')
   Existing law provides that any violation of the FAA is a misdemeanor punishable by                  w
                                                                                                       ...J
   imprisonment in the county jail not exceeding six months, or by a fine of $2,500, or by
   both. (Bus. & Prof. Secs. 17500, 17534.)

   Existing law provides that any person who violates any provision of the FAA is liable
   for a civil penalty not to exceed $2,500 for each violation that must be assessed and
   recovered in a civil action by the Attorney General or by any district attorney, county
   counsel, or city attorney. (Bus. & Prof. Code Sec. 17536.)

   Existing law provides that a person who has suffered injury in fact and has lost money
   or property as a result of unfair competition may bring a civil action for relief. (Bus. &
   Prof. Code Sec. 17204.)

   Existing law provides for injunctive relief, restitution, disgorgement, and civil penalties.
   (Bus. & Prof. Code Secs. 17203, 17206.)


                                                                                           Exhibit I
                                               23                                             Page2
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.35 Page 24 of 59
    SB 340 (Yee)
    Page3of7


   This bill would require all printed marketing materials containing an offer with an
   automatic renewal term to comply with the following: the customer's agreement to the
   automatic renewal offer must be obtained in accordance with either (1) or (2) below so
   that the customer is given the opportunity to expressly consent to the offer:
   1.            All automatic renewal offer terms must appear on the order form in
      immediate proximity to the area on the form where the customer selects the
      subscription or purchasing agreement billing terms or where the subscription or
      purchasing agreement billing terms are described; the order form must clearly and
      conspicuously disclose that the customer is agreeing to an automatic renewal
      subscription or purchasing agreement; and the automatic renewal offer terms must
      appear on materials that can be retained by the customer.
   2.            Both of the following:
      a. on the front of the order form, the marketing materials must (i) refer to the
      subscription or purchasing agreement using the term "automatic renewal" or
      "continuous renewal," (ii) clearly and conspicuously state that the customer is
      agreeing to the automatic renewal, and (iii) specify where the full terms of the
      automatic renewal offer may be found; and
      b. the marketing materials must clearly and conspicuously state the automatic
      renewal offer terms presented together preceded by a title identifying them
      specifically as the" Automatic Renewal Terms," "Automatic Renewal Conditions,"
      "Automatic Renewal Obligations," or "Continuous Renewal Service Terms," or                     w
                                                                                                     u
      other similar description.
                                                                                                     ~
                                                                                                     w
                                                                                                     Cf)
   This bill would require all marketing materials that offer an automatic renewal, when             f-
   viewed as a whole, to clearly and conspicuously disclose the material terms of the                z
                                                                                                     w
                                                                                                     f-
   automatic renewal offer and must not misrepresent the material terms of the offer.                z
                                                                                                     w
                                                                                                     >
   This bill would require an automatic renewal to clearly and conspicuously describe the
   cancellation policy and how to cancel, including, but not limited to, a toll-free telephone       ~~
   number, if available, telephone number, postal address, or electronic mechanism on the            (.')
                                                                                                     w
                                                                                                     ....J
   Internet Web page or on the publication page of the printed materials.

   This bill would require, in any automatic renewal offer made over the telephone, a
   business to clearly and conspicuously state the automatic renewal terms prior to
   obtaining a customer's consent and payment information. The business must obtain a
   clear affirmative statement from the customer agreeing to the automatic renewal offer
   terms and must send a written acknowledgement that contains the toll-free number, if
   available, telephone number, postal address, or electronic mechanism for cancellation.

   This bill would require, in any automatic renewal offer made on an Internet Web page,
   the business to clearly and conspicuously disclose the automatic renewal offer terms
   prior to the button or icon on which the customer must click to submit the order. In any
   automatic renewal offer made on an Internet Web page where the automatic renewal
   terms do not appear immediately above the submit button, the customer must be
   required to affirmatively consent to the automatic renewal offer terms. The automatic

                                                                                         Exhibit I
                                               24                                          Page3
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.36 Page 25 of 59
   SB 340 (Yee)
   Page4of7


   renewal terms must be preceded by a title identifying them as the "Automatic Renewal
   Terms," "Automatic Renewal Conditions,"." Automatic Renewal
   Obligations,""Continuous Renewal Service Terms," or other similar description.

   This bill would require, in any automatic renewal offer, a business to clearly and
   conspicuously state the automatic renewal offer terms and obtain the customer's
   affirmative consent to those terms before fulfilling any subscription or purchasing
   agreement on an automatic renewal basis and all marketing materials that offer an
   automatic renewal subscription or purchasing agreement must clearly and
   conspicuously display the cancellation policy and how to cancel.

   This bill would provide that no business may represent that a product is "free" if the
   cost of the product is incorporated in the price of the accompanying item purchased
   under automatic renewal conditions.

   This bill would provide that a violation of the bill's provisions would not be a crime,
   but all applicable civil remedies would be available.

   This bill would define key terms, including "automatic renewal" and "automatic
   renewal terms." (See Comment 4.)
                                                                                                     w
                                                                                                     0
                                         COMMENT
                                                                                                     ~
                                                                                                     w
                                                                                                     (fJ
   1. Stated need for the bill                                                                       f-
                                                                                                     z
                                                                                                     w
                                                                                                     f-
   The author writes:                                                                                z
                                                                                                     w
                                                                                                     >
      It has become increasingly common for consumers to complain about unwanted
      charges on their credit cards for products or services that the consumer did not
                                                                                                     ~
                                                                                                     (fJ
                                                                                                     (.'.)
      explicitly request or know they were agreeing to. Consumers report they believed               w
                                                                                                     _J
      they were making a one-time purchase of a product, only to receive continued
      shipments of the product and charges on their credit card. These unforeseen
      charges are often the result of agreements enumerated in the "fine print" on an
      order or advertisement that the consumer responded to. The onus falls on the
      consumer to end these product shipments and stop the unwanted charges to their
      credit card.

      A widespread instance of these violations resulted in the 2006 Time, Inc. case, in
      which Time settled a multi-state investigation into its automatic renewal offers and
      solicitations. The states launched their probe after receiving complaints from
      consumers that Time was billing them or charging their credit cards for unwanted
      magazine subscriptions. The states' investigation found that these mail solicitations
      misled some consumers into paying for unwanted or unordered subscriptions.



                                                                                         Exhibit 1
                                               25                                            Page4
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.37 Page 26 of 59
   s~ 340 (Yee)
   Page 5 of 7


   2. Time's Assurance of Voluntary Compliance or Discontinuance (Assurance) with
      Attorneys General: SB 340 modeled after the Assurance

   The Attorneys General of 23 states (States), including California, investigated Time's
   automatic renewal subscription offers. Time publishes over 150 magazines worldwide,
   including Time, People, Sports Illustrated, This Old House, Entertainment Weekly,
   Fortune, and Popular Science. Time required customers to notify it if they did not want
   a subscription renewal; otherwise Time charged customers' credit cards or billed
   customers. The automatic renewal terms replaced "the industry's prior practice of
   offering limited-term subscriptions that were renewed at the Customer's affirmative
   election." The States investigated:

      [W]hether the [automatic renewal] terms were clearly and adequately disclosed;
      whether the Customer was given an opportunity to expressly consent to the offer;
      whether the Customer was likely to believe the purchase was for a limited-term
      subscription, rather than an automatically renewed subscription; whether
      Customers were subsequently informed of the activation of an Automatic Renewal,
      and, if so, the manner in which they were so informed; the manner by which
      Customers were billed or charged; and how Time sought to collect payments for
      charges resulting from an Automatic Renewal. (Matters Investigated set forth in the
      Assurance.)                                                                                   w
                                                                                                    u
   As a result of the investigation, in 2006, the States reached a settlement agreement - the
                                                                                                    ~
                                                                                                    w
                                                                                                    CJ)
   Assurance - with Time. In the Assurance, Time agreed to:                                         f-
                                                                                                    z
   • provide clear and conspicuous disclosures to consumers concerning all the material             w
                                                                                                    f-
      terms for automatic subscription renewals and, for the next five years, provide               z
      consumers the option to affirmatively choose an automatic renewal option and Time             w
                                                                                                    >
      will send those consumers who have chosen an automatic subscription renewal
      written reminders, including information on the right and procedure to cancel;
                                                                                                    ~
                                                                                                    CJ)

                                                                                                    (.'.)
   • honor all requests to cancel subscriptions as soon as reasonably possible and to               w
                                                                                                    ...J
      provide refunds to consumers charged for magazines they did not order;
   • stop mailing solicitations to consumers for subscriptions that resemble bills,
      invoices, or statements of amounts due; and
   • not submit unpaid accounts of automatic renewal customers for third party
      collection.

   Time also agreed to refund to customers up to $4.3 million, which included up to
   $828,463 to 20,238 eligible California consumers, approximately $41 per consumer.
   Senate Bill 340 is modeled in large part after the Assurance.

   3. Remedies available under the bill

   Senate Bill 340 would provide that a violation of its provisions would not be a crime,
   but all applicable civil remedies would be available.


                                                                                        Exhibit I
                                              26                                          Page5
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.38 Page 27 of 59
   ~ 340 (Yee)
   Page 6of7


   Under the FAA, any person who violates any provision of the FAA is liable for a civil
   penalty not to exceed $2,500 for each violation that must be assessed and recovered in a
   civil action by the Attorney General or by any district attorney, county counsel, or city
   attorney. Under the UCL, a private party may bring a civil action for injunctive relief
   and/ or for restitution of profits that the defendant unfairly obtained from that party.
   However, the party must have suffered injury in fact and lost money or property.

   4. Key terms defined

   This bill would define the following key terms:
       a. "Automatic renewal" would mean a plan or agreement in which a subscription
       or purchasing agreement is automatically renewed at the end of a definite term for a
       subsequent term.
       b. "Automatic renewal offer terms" would mean the following clear and
       conspicuous disclosure:
       • that the subscription or purchasing agreement will continue unless the customer
           notifies the business to stop;
       • that the customer has the right to cancel;
       • that the customer will be billed, credit card charged, or other appropriate
           description of the payment method depending on the method described to the
           customer, or chosen by the customer on the front of the order form, and that the             w
                                                                                                        u
           bill, charge, or other payment method will take place before the start of each new
                                                                                                        ~
                                                                                                        w
           automatic renewal term;                                                                      (fJ
       • the length of the automatic renewal term or that the renewal is continuous,                    f-
                                                                                                        z
           unless the length of the term is chosen by the customer;                                     w
                                                                                                        f-
       • that the price paid by the customer for future automatic renewal terms may                     z
                                                                                                        w
           change; and                                                                                  >
       • the minimum purchase obligation, if any.
       c. "Clear and conspicuous" or" clearly and conspicuously" would mean a statement
                                                                                                        ~
                                                                                                        (fJ

                                                                                                        0
       or communication, written or oral, presented in a font, size color, location, and                w
                                                                                                        ...J
       contrast against the background in which it appears, compared to the other matter
                                                                                                    ......
                                                                                                    ;;,.    .
       which is presented, so that it is readily understandable, noticeable, and readable.            ....
                                                                                                       ••
       d. "Marketing materials" would include any offer, solicitation, script, product              •••
                                                                                                    •
                                                                                                     ••••
       description, publication, or other promotional materials, renewal notice, purchase               •
       order device, fulfillment material, or any agreement for the sale or trial viewing of
       products that are delivered by mail, in person, television or radio broadcast, e-mail,
       Internet, Internet Web page, or telephone device, or appearing in any newspaper or
       magazine or on any insert thereto, or Internet link or pop-up window.

   5. Recording of telephone automatic renewal offers

   Assembly Bill 88 (Corbett, Ch. 77, Stats. 2003) incorporated into state law a rule adopted
   by the Federal Trade Commission intended to protect consumers from "abusive"
   telemarketing practices. The rule requires, among other things, that telemarketers make


                                                                                        Exhibit I
                                               27                                         Page6
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.39 Page 28 of 59
   SB 340 (Yee)
   Page 7 of 7


   and maintain an audio recording of all telephone solicitations. (Telemarketing Sales
   Rule, 16 C.F.R. Part 310, 310.4(a)(6)(i), and ~10.S(a)(S), effective March 31, 2009.)

   The author may want to consider requiring that telephone automatic renewal offers be
   audio recorded and that the recording be maintained.

   6. Author's amendments

   On page 3, line 17, insert:
   (c) "Continuous renewal" means a plan or arrangement in which a subscription or
       purchasing agreement is continuously renewed until the customer cancels the
       renewal.

   On page 3, line 19, delete (c) and insert (d).

   On page 3, line 34, delete (d) and insert (e).

   On page 3, line 36, delete (e) and insert (f).

   On page 4, line 4, insert (f).
                                                                                                       w
                                                                                                       C>
   On page 4, line 5, insert:
   (g) All automatic renewal provisions in this article shall apply to continuous renewals.
                                                                                                       ~
                                                                                                       w
                                                                                                       (J')
                                                                                                       1-
                                                                                                       zw
                                                                                                       1-
   Support: California Public Interest Research Group; Consumer Federation of                          z
                                                                                                       w
   California; American Federation of State, County and Municipal Employees; California                >
   Alliance for Consumer Protection
                                                                                                       ~
                                                                                                       ',!!
                                                                                                       (.')
   Opposition: None Known                                                                              w
                                                                                                       _J



                                             HISTORY

   Source: Author

   Related Pending Legislation: None Known

   Prior Legislation: None Known




                                                                                           Exhibit l
                                                    28                                        Page 7
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.40 Page 29 of 59




                                                   Exhibit 2

                                      29
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.41 Page 30 of 59


                                                                                      SB 340
                                                                                      Page I

   Date of Hearing: June 30, 2009

                            ASSEMBLY COMMITTEE ON JUDICIARY
                                        Mike Feuer, Chair
                             SB 340 (Yee) - As Amended: June 24, 2009

                        PROPOSED CONSENT (As Proposed to be Amended)

   SENA TE VOTE: 37-0

   SUBJECT: AUTOMATIC RENEWAL AND CONTINUOUS SERVICE OFFERS

   KEY ISSUE: SHOULD A BUSINESS THAT MARKETS A PRODUCT WITH AN
   "AUTOMATIC RENEWAL OFFER" BE REQUIRED TO CLEARLY AND
   CONSPICUOUSLY DISCLOSE RENEWAL TERMS AND CANCELLATION POLICIES,
   AND TO OBTAIN THE CUSTOMER'S AFFIRMATIVE CONSENT TO AN AUTOMATIC
   RENEWAL?

   FISCAL EFFECT: As currently in print this bill is keyed non-fiscal.

                                              SYNOPSIS
                                                                                                        w
   This non-controversial bill, which received a unanimous vote on the Senate floor, seeks to           u
   protect consumers from unwittingly consenting lo "automatic renewals" ofsubscription orders          >
                                                                                                        0::
                                                                                                        w
   or other "continuous service" offers. According lo the author and supporters, consumers are          (/)
                                                                                                        f-
   often charged for renewal purchases without their consent or knowledge. For example,                 z
                                                                                                        w
   consumers sometimes find that a magazine subscription renewal appears on a credit card               f-
   statement even though they never agreed to a renewal. Indeed, this problem led 23 state
                                                                                                        z
                                                                                                        w
   attorneys general to launch an investigation of Time, Inc., in response to claims that the           >
   company used deceptive practices in signing up customers for automatic subscription renewals.
   As part of a settlement ofthis dispute, Time agreed to institute new practices so that customers
                                                                                                        ~
                                                                                                        (/)
                                                                                                        (.')
   are folly aware of and affirmatively consent to automatic renewals. This bill, following the lead    w
                                                                                                        ....J
   of the Times' settlement, would require that renewal terms and cancellation policies be clearly
   and conspicuously presented to the consumer, whether the offer is made on printed material or
   through a telephone solicitation. In addition, the bill would require that the consumer make
                                                                                                        ....
                                                                                                        .....
                                                                                                       ."'
                                                                                                        -
                                                                                                       •••
                                                                                                          ,
   some affirmative acknowledgement before an order with an automatic renewal can be                    •• •••
   completed Finally, the bill specifies that violation of the bill's provisions do not constitute a
   crime. The author has worked closely with affected business interests and has made several
   amendments that appear to address all stakeholders' concerns. There is no registered
   opposition lo the bill.

   SUMMARY: Requires any business making an "automatic renewal" or "continuous service"
   offer to clearly and conspicuously, as defined, disclose terms of the offer and obtain the
   consumer's affirmative consent to the offer. Specifically, this bill:

   I) Makes it unlawful for any business making an automatic renewal offer or a continuous
      service offer to a consumer to do any of the following:


                                                                                           Exhibit 2
                                                  30                                         Page 8
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.42 Page 31 of 59


                                                                                         SB340
                                                                                         Page 2

      a) Fail to present the offer terms in a clear and conspicuous manner, as defined, before the
         subscription or purchasing agreement is fulfilled and in visual proximity, or in the case of
         an offer conveyed by voice, in temporal proximity, to the request for consent to the offer.
      b) Charge the consumer's credit or debit card or the consumer's account with a third party
         for an automatic renewal or continuous service offer without first obtaining the
         consumer's affirmative consent.
      c) Fail to provide automatic renewal or continuous service offer terms, cancellation policy,
         and information regarding how to cancel in a manner that is capable of being retained by
         the consumer. If the offer includes a free trial, the business shall disclose how to cancel
         and allow the consumer to cancel before the consumer pays for the goods or services.

   2) Requires a business making automatic renewal or continuous service offers to provide a toll-
      free telephone number, electronic mail address, a postal address if the seller directly bills the
      customer, or another cost-effective, timely, and easy-to-use mechanism for cancellation that
      shall be described in the written acknowledgment.

   3) Specifies that in the case of a material change in the terms of an automatic renewal or
      continuous service offer that has been accepted by the consumer, the business shall provide
      the consumer with a clear and conspicuous notice of the material change and provide
      information regarding how to cancel in a manner that is capable of being retained by the
      consumer.
                                                                                                              w
                                                                                                              0
   4) Specifies that the requirements of this bill shall only apply to the completion of the initial
      order for the automatic renewal or continuous service, except as provided.
                                                                                                              >
                                                                                                              0:::
                                                                                                              w
                                                                                                              (/)
                                                                                                              f-
   5) Provides that in any case in which a business sends any goods, wares, merchandise, or                   z
                                                                                                              w
      products to a consumer, under a continuous service or automatic renewal, without first                  f-
                                                                                                              z
      obtaining the consumer's affirmative consent, in the manner required by this bill, then the             w
      goods, wares, merchandise, or products shall be deemed an unconditional gift to the                     >
      consumer, and the business shall bear any shipping or other related costs.                              ~
                                                                                                             (/)
                                                                                                             (.'.)
   6) Provides that violation of the provisions of this bill shall not be a crime, but that all civil         w
                                                                                                              _J
      remedies that apply to a violation may be employed. Specifies, however, that if a business
      complies with the provisions of this bill in good faith, it shall not be subject to civil remedies.   ........
                                                                                                            ~",,
                                                                                                            •••
                                                                                                            • ••••
   7) Exempts from the provisions of this bill any service provided by certain businesses or                      •••
      entities, including those regulated by the California Public Utilities Commission, the Federal
      Communication Commission, or the Federal Energy Regulatory Commission.

   EXISTING LAW:

   I) Provides, under the Unfair Competition Law (UCL), that unfair competition includes any
      unlawful, unfair, or fraudulent business act or practice, including any unfair, deceptive, or
      untrue advertising, or any act prohibited by the False Advertising Act (FAA). (Business &
      Professions Code Section 17200 et seq.)

   2) Prohibits any person with the intent, directly or indirectly, to sell any goods or services by
      making or disseminating statements that the person knows, or should know, to be untrue or
      misleading, and prohibits any person from making or disseminating any untrue or misleading
                                                                                               Exhibit 2
                                                   31                                            Page 9
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.43 Page 32 of 59

                                                                                       SB340
                                                                                       Page 3

      statement as part of a plan or scheme to sell goods or services at other than the stated or
      advertised price. (Business & Professions Code section 17500.)

   3) Provides that any violation of the FAA is a misdemeanor. (Business & Professions Code
      sections 17500, 17534.)

   4) Provides that any person who violates any provision of the FAA is liable for a civil penalty
      not to exceed $2,500 for each violation that must be assessed and recovered in a civil action
      by the Attorney General or by any district attorney, county counsel, or city attorney.
      (Business & Professions Code section 17536.)

   5) Provides that a person who has suffered injury in fact and has lost money or property as a
      result of unfair competition may bring a civil action for relief. (Business & Professions Code
      section 17204.)

   6) Provides for injunctive relief, restitution, disgorgement, and civil penalties for FAA
      violations. (Business & Professions Code sections 17203, 17206.)

   COMMENTS: This non-controversial bill is a response to reported consumer complaints that
   certain businesses, especially those offering magazine subscriptions or other potentially
   continuous services, lure customers into signing up for "automatic renewals" without the
   consumer's full knowledge or consent. This bill seeks to address this problem by requiring clear       w
                                                                                                          ()
   disclosures and affirmative acts of customer consent. The author states:
                                                                                                          ~
                                                                                                          w
          It has become increasingly common for consumers to complain about unwanted                      (/)
                                                                                                          f-
          charges on their credit cards for products or services that the consumer did not                zw
          explicitly request or know they were agreeing to. Consumers report they believed                f-
                                                                                                          z
          they were making a one-time purchase of a product, only to receive continued
                                                                                                          w
          shipments of the product and charges on their credit card. These unforeseen charges             >
                                                                                                          i=
          are often the result of agreements enumerated in the 'fine print' on an order or
                                                                                                          ::i
          advertisement that the consumer responded to. The onus falls on the consumer to                ([!
                                                                                                         (.')
          end these product shipments and stop the unwanted charges to their credit card.                 w
                                                                                                          ....J


   As noted in the author's background material, this bill was prompted in part by an investigation
   brought by the attorneys general of23 states, including California, against Time, Inc. The
   investigations found that subscribers to several magazines published by Time, Inc. were
                                                                                                          ..=··••.•
                                                                                                       ........
                                                                                                       ;:..
                                                                                                       '"••
   discovering that their subscriptions were automatically renewed even though the customers
   claimed that they had never knowingly consented to the renewals. In 2006, the investigation
   resulted in a settlement agreement between the Attorneys General and Time that requires Time to
   more clearly disclose renewal terms and ensure that the consumer take some affirmative step to
   acknowledge consent or rejection of the automatic renewal offer. According to the author, the
   specific disclosure and consent requirements in this measure are modeled after, though not
   identical to, those set forth in the Time settlement.

   ARGUMENTS IN SUPPORT: According to the California Public Interest Research Group
   (CALPIRG), "this bill will help ensure that consumers only get into an ongoing subscription if
   they want to." According to the Consumer Federation of California, this measure will curb
   deceptive marketing practices that are used to sell everything from magazine subscriptions to
   "free trial" offers that lock consumers into an ongoing purchase agreement. Supporters generally
                                                                                           Exhibit 2
                                                    32                                      Page 10
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.44 Page 33 of 59

                                                                                       SB 340
                                                                                       Page 4

   contend that this is a straightforward measure reflecting the basic premise that consumers
   deserve to know the terms and conditions to which they are agreeing.

   Author's Technical Amendments: The author wishes to take the following technical and
   clarifying amendments:

      •   On page 4 after line 9 insert:

   (e) "Consumer" means any individual who seeks or acquires, by purchase or lease, any goods,
   services, money, or credit for personal, family, or household purposes.

      •   On page 4 line 32 and on page line 16 change "customer" to "consumer"


   PRIOR LEGISLATION: AB 88 (Chapter 77, Stats. of2003) provides that a contract for a good
   or service that is made in connection with a telephone solicitation is unlawful if the telemarketer
   is in violation of a recent Federal Trade Commission (FTC) rule requiring that the seller obtain
   specified information and express consent directly from the consumer and, under certain
   circumstances, maintain a recording of the call. (This present bill would similarly require that
   automatic renewal offers made over the telephone comply with federal telephonic marketing
   regulations.)
                                                                                                         w
   REGISTERED SUPPORT/OPPOSITION:                                                                        u
                                                                                                         ~
                                                                                                         w
   Support:                                                                                              (f)
                                                                                                         f-
                                                                                                         z
   California Alliance for Consumer Protection                                                           w
                                                                                                         f-
   California Public Interest Research Group (CALPIRG)
                                                                                                         z
                                                                                                         w
   Consumer Federation of California                                                                     >

   Opposition:
                                                                                                         ~
                                                                                                         (f)
                                                                                                         (.')
                                                                                                         w
                                                                                                         _/
   None on file


   Analysis Prepared by: Thomas Clark/ JUD./ (916) 319-2334




                                                                                             Exhibit 2
                                                   33                                         Page 11
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.45 Page 34 of 59




                                                   Exhibit 3

                                      34
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.46 Page 35 of 59


               12:01~                                                    . . . -=:J,
             • CR Ratings
               AA     i secure.consumerreports.org

                       Consumer
              CR       Reports

              Digital Membership                                    $39.00   I year
              STEP 2 OF 3


              Select a Payment Method



                -
                            I


                            iVISAi
                            .   -
                                    --,



                                        '    •---i •    101¥,;9.Y              >
                •   PayPal                                                     >
                a~~onpay                                                       >

                                    i       Secure Checkout




              Need Help?




               <                                                    DJ
                                                                                       Exhibit 3
                                                                                        Page 12

                                                   35
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.47 Page 36 of 59


               12:07~                                   ti   ·~   .::J•
             • CR Ratings
               AA      i secure.consumerreports.org

                       Consumer
              CR       Reports

              Digital Membership                   $39.00    I year
              STEP 3 OF 3


              Billing Address

              I First Name                 Last Name
                                      11                              I

              I Street Address
                                                                      I

              I Zip Code                   State              V
                                      11                              I

              I City
                                                                      I

              I United States                                 V
                                                                      I

              Payment Information

              -        .Vls.4]   -~I 1~,;,
              I enter number

                  <                                OJ
                                                                          Exhibit 3
                                                                           Page 13

                                      36
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.48 Page 37 of 59


                  12:08"1                                      ••. ~ (l[J,
             • CR Ratings
                             i secure.consumerreports.org

              J    United States                                     V



              Payment Information



                   enter number



              L___o_1__v__JI       I   2020     v   11   enter   eve
                                                               What's this?


              +sy clicking Place My Order, you authorize us to charge your
              payment method at the above rate plus applicable sales tax
              and automatically renew at the rate and term then in effect.
              You can cancel at any time by going to
              ConsumerReports.org/myaccount or calling 1-800-333-0663*.
              You also accept the terms of the User Agreement and Privacy
              Policy.



                                 Place My Order



                               ii Secure Checkout

              Need Help?




                                                                              Exhibit 3
                                                                               Page 14

                                           37
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.49 Page 38 of 59




                                                   Exhibit 4

                                      38
     Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.50 Page 39 of 59

From: ·customer SeMce" <mftil@qp consumer org>
To: '[Redacted]IIHILnd" •[Redacted]llil!llLnl:I>
- , Mon, Oct 8, 2018 a1 5:01 PM
SUbject: Welcome to Consumer Reports!




                                               Welcome to Consumer Reports!
                             Dear Nino,

                             Congratulations! Your All Access membership to Consumer Reports is now active.
                             Get started right now with access to our unbiased ratings and reviews, Ask CR and
                             other membership benertts.
                                                                                  Go to My CR




                             For your Records
                             BIii to:
                             Nino Koller
                             [Redacted]
                             [Redacted]
                             United States


                             Emall/Uaemame: [Redacted]@atl.ne1

                             Order Number: 103806756

                             Order Date: 10/08/2018

                             Start Date: 10/08/2016

                             End Date: 10/07/2019

                             Card Type: Visa

                             Card Number: [Redacted]

                             Membership type: Annual All Access Membership
                             (Confinnation of authorized renewal at then current rate)
                             Price: $ 55.00
                             Total: $ 55.00

                             You'll need your emaiVusername to sign into your membership account on
                             consumerreports.org, so please keep this e-mail somewhere handy for later
                             reference. For your privacy, we did not include your password in this e-mail.
                             NOTE: Passwords are case sensitive.

                             Thanks again for becoming a member of Consumer Reports!
                             Regards,
                             Sue Melfi
                             Director of Member Services
                             P.S. S" nu for our email                                       t the latest info sent                                  ur inboxl

                             Pleue "°'9: Thr5 •mail -   sent from .., au-.c:I ~ that     cannot raply to   lnoorning   amail. includi'lg rnambar HfV>Oll!i lnQuiNil!i
                             For support and to canlad Mambar Sarvlou, II" hwe.


                                                                                                                                                                        Exhibit 4
                                                                                                                                                                         Page 15

                                                                                    39
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.51 Page 40 of 59




                                                   Exhibit 5

                                      40
      Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.52 Page 41 of 59
2/25/2020                                                 Top 178 Reviews about Consumer Reports I Page 2




  *****        Shonya of Penn Valley, CA
               ✓Verified Reviewer

  Original review: Oct. 25, 2019

  They auto renewed my membership which I absolutely remember not authorizing when I joined last
  year. I called them the very day they charged me for an additional year within minutes of the email
  coming through. While they cancelled my membership, they would not refund the total amount. Even
  though it had been 10 minutes, they charged me for a whole month. Crooks! I will never join again,
  they are totally dishonest.




                                                                                                            Exhibit 5
                                                                                                             Page 16
https:/lwww.consumeraffairs.com/online/consumer_reports.htm?page=2#sort=recent&filter=none                              1/1
                                                                       41
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.53 Page 42 of 59




                                                   Exhibit 6

                                      42
      Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.54 Page 43 of 59
2/2512020                                                  Top 178 Reviev.-s about Consumer Reports I Page 3




  *****        Kimberly of Huntington Beach, CA
               ., Verified Reviewer

  Original review: Oct. 15, 2018

  Consumer Reports charged my credit card (October 2018) after canceling this account almost 10
  years ago. The customer service rep said "after you cancel auto renew, you need to cancel every year
  so you don't get charged"! What?! I have to call every year AFTER I cancel the account? This is
  fraudulent and I plan to investigate this further. They should not be able to get away with charging
  canceled decade-old accounts! All of the information they provide is on line for FREE through
  customer reviews. They're obviously hurting for cash and trying to find ways to stay around. Not cool!




                                                                                                               Exhibit 6
                                                                                                                Page 17
https://wtm/.consumeraffairs.com/online/consumer_reports.htm?page=3#sort=recent&fitter=none                                1/1
                                                                        43
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.55 Page 44 of 59




                                                   Exhibit 7

                                      44
      Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.56 Page 45 of 59
2/25/2020                                                 Top 178 Reviews about Consumer Reports I Page 4




  *****        Lucinda of Thousand Oaks, CA
               ~Verified Reviewer

  Original review: April 23, 2015

  Years ago I enrolled in CR for what I thought was a year. Every year I attempt to be discontinued from
  their billing access to my credit card but these guys have become as corrupt as those they deemed to
  protect American population from.




                                                                                                            Exhibit 7
                                                                                                             Page 18
https://www.consumeraffairs.com/online/consumer_reports.htm?page=4#sort=recent&filter=none                              1/1
                                                                       45
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.57 Page 46 of 59




                                                   Exhibit 8

                                      46
      Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.58 Page 47 of 59
2/25/2020                         Consumer Reports Subsaiption Review from San Jacinto, California Jun 28, 2016@ Pissed Consumer


   San Jacinto, California           Jun 28, 2016                                                          . ,m)f RESOI.VeP       .




    2. 0    Details                                                                                                   Ocomments


  I am thoroughly discussed with Consumer's Report! I had gone online last month
  and cancelled my upcoming renewal scheduled for this month.

     Related: Reoccurring monthly charge - Consumer Reports

  Unbeknownst to me, they automatically debited $30.00 from my account this
  morning! When I called the company they said that they had never received my
  cancellation.

  It should be a law that ANY automatic debits should be prefaced with an email
  alert atleast 72 hours before, a my very credible Geico insurance company does
  on a monthly basis. I will most definitely be following up on this, but please
  beware of this company in the meantime

  Product or Service Mentioned: Consumer Reports Subscription.

  Reason of review: Return, Exchange or Cancellation Policy.




                                                                                                                            Exhibit 8
                                                                                                                             Page 19
https://consumer-reports.pissedconsumer.com/consumer-reports-subscription-review-from-san-jacintircalifomia-20160628873314.html         1/1
                                                                        47
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.59 Page 48 of 59




                                                   Exhibit 9

                                      48
      Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.60 Page 49 of 59
2/25/2,020                        Consumer Reports - Cancelling my subscription seems impossible Jul 08, 2019@ Pissed Consumer


  Jun 04. 2019




     1.0     Details                                                                                             2 comments



  Consumers beware. I have requested a cancellation for my Consumer Reports
  subscription twice via their website no success.

     Related: Customer support - Consumer Reports

  Despite my cancellation request confirmations, they have still renewed my
  membership for the past two years without my consent.

  I recently tried to email customer care from the link on their website and the link
  does not work. I am very concerned about the business practices of this company
  and would not recommend anyone to sign up for their magazine or services.

  Product or Service Mentioned: Consumer Reports Subscription.

  Reason of review: Return, Exchange or Cancellation Policy.

  Consumer Reports Pros: Magazine and articles.

  Consumer Reports Cons: Renew my subscription each year despite requests to
  cancel, Auto renew and non responsiveness, Deceptive auto renew practices,
  Unable to contact customer care.

       PIF- OFF ~U3SCR!?T!Qi,~




                                                                                                                       Exhibit 9
                                                                                                                        Page 20
https://consumer-reports.pissedconsumer.com/cancelling-my-subscription-seems-impossible-201906041550178.html                       1/1
                                                                        49
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.61 Page 50 of 59




                                                   Exhibit 10

                                      50
      Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.62 Page 51 of 59
2/25/2020                                    48 Consumer Reports Subscription Reviews and Complaints @ Pissed Consumer

  Levie     Jul 08, 2019     #1713637

  For over two years now I have tried to cancel my consumer reports subscription. Then June/July
  comes and they bill me again.

  I call them each year within a few days after receiving the bill and demand a full refund and tell them
  to permanently cancel my subscription. This year they had the nerve to tell me they can't keep giving
  me a refund each year! I demanded to speak to a supervisor, then they agreed to a full refund. I once
  again asked them to permanently cancel my subscription.

  I also this year put a permanent stop for consumer reports with my credit card company. It is ironic the
  publication we looked up to for protection of consumer rights, abuses consumer rights so blatantly.




                                                                                                                         Exhibit 10
                                                                                                                           Page 21
https:/lconsumer-reports.pissedconsumer. com/consumer-reports-subscription-13346/RT-C .html                                           1/1
                                                                         51
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.63 Page 52 of 59




                        EXHIBIT B


                                      52
      Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.64 Page 53 of 59
                                                                                                                                                                      cu.n1
 ~TTORNEY-FR PARTY WITHOUT ATTORNEY (Name, State Bar number, llrtd address):                                                        FOR COURT USE ONt.Y
      James . HanninkJ131747)
      ZachP. Dostart(2 S071)
      DOSTART HANNINK & COVENEY LLP                                                                                       ELECTRONICALLY FILED
             TELEPHONE NO.
  ATTORNEY Fo•
                          p58) 623-4200
      4180 La Jolla Vill"l:c Drive, Suite S30, La Jolla, CA 92037
                                                         cssig 623-4299
                     1••-r laintiffs Nino Koller and Michelle rown
                                                                    FAX NO.
                                                                                                                             Sup•rior Court of California,
                                                                                                                                County of San Diego
 SUPERIOR COURT OF CALIFORNIA, COUNTV OF                    SAN DIEGO                                                        03/02Q020             at   12 :02:01 PM
            STREET ADDRESS:       330 W. Broadway                                                                             Clerk of the Superior Court
            MAILING ADDRESS:                                                                                                  By Iris Tellez,Deputy Cleli<
        CITY ANO ZIP CODE:        San Diefio 9210 I
               BRANCH NAME:       Hall of ustice
      CASE NAME:
      Koller, et al. v. Consumer Renorts, Inc.
                                                                                                                   CASE NUMBER:
        CIVIL CASE COVER SHEET                                         Complex Case Designation
 0           Unlimited             D      Limited
                                                                   DCounter               D
                                                                                        Joinder
                                                                                                                                 37-2!120-00011819-ClJ.BT-CTL
             (Amoun1                      (Amount
                                                                                                        JUDGE
             demanded                     demanded is        Filed wijh first appearance by defendant                        Judge Ronald L. Styn
             exceeds $25,000)             $25,000 or less)       (Cal. Rules of Court, rule 3.402)       DEPT
                                             Items 1-6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
    Auto Tort                                   Contract                                                    Provisionally Complex Civil Litigation
       D Auto (22)                                              D
                                                      Breach of contract/warranty (06)                      (Cat. Rutos of Court, ruloo 3.400-3.403)
       D        Uninsured motorist (46)                         D      Rule 3.740 coltections (09)          D     AntitrusVTrade regulation (03)
      Other Pl/PD/WO (Personal Injury/Property                  D 01her collections (09)                    D     Construction defect (10)
      Damage/Wrongful Death) Tort                               D Insurance coverage (18)                   D     Mass tort (40)
       D        Asbestos (04)                                   D 0111er contract (37)                      D     Securities litigation (28)
       D        Product liability (24)                          Real Property                               D     Environmental/Toxic tort (30)
       D        Medical malpractice (45)
                                                                D Eminent     domain/Inverse                D     Insurance coverage ciaims arising from the
       D    Other Pl/PD/WO (23)                                       condemnation (14)                           above listed provisionalfy complex case
       Non-PUPO/WO (Other) Tort                                 D wrongful eviction (33)                          types (41)

      [l]       Business tort/unfair business practice (07)     D 01her real property (26)                  Enforcement of Judgment
      D         Civil rights (08)                           Unlawful Detainer                               D     Enforcement of judgment (20)
      D         Defamation (13)                                 DCommercial (31)                            Miscellaneous Ctvil Complaint
      D         Fraud(16)                                       DResidential (32)                           D     RIC0(27)
      D         ln1ellectual property (19)                      D      Drugs(38)                            D     01her complain! (not speciffed above) (42)
      D         Professional negligence (25)                    Judicial Review                             Miscellaneous Civil Petition
      D         Other non-Pl/PD/WO tort (35)                    D     Asse1 forfeiture (05)                 D    Partnership and corporate governance (21)
      2!!eloyment                                               D     Petition re: arbitration award (11)   D    Other petition (not specified above) (43)
      LJ        wrongful 1ermination (36)                       D     writ of mandate (02)
      D         Other employmen1 (15)                           Fl     Other iudieial review (39)
2. This case L.LJ is      LJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
       a.   D      Large number of separately represented parties                  d.   IZJ Large number of witnesses
       b. [Z] Extensive motion practice raising difficult or novel                 e.   D Coordination with related actions pending in one or more courts
              issues that will be time~consuming to resolve                                 in other counties, states, or countries, or in a federal court
       c. [Z] Substantial amount of documentary evidence                           f.   D   Substantial postjudgment judicial supervision

3.     Remedies sought (check all that apply): a.[Z] monetary                    b. [Z] nonmonetary; declaratory or injunctive relief                   c.   D      punitive
4.     Number of causes of action (specify):                 I. Violation of ARL; 2. Violation of CLRA; 3. Unfair Competition; and
5. This case         is IZJ     is not D                  a class action suit.                               4. Unjust Enrichment.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

Date:        March 2, 2020
                        Zach P. Dostart                                                                                  /1./,
                                   (TYPE OR PRINT NAME)                                                                                           OR PARTY)
                                                                                 NOll E
     • Plaintiff must file this cover sheet wijh the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on                                    all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl .
                                                                                                                                                                     • 1 of2
                                                                                                                      Cal. Rulel of Court, niel 2.30, 3.220, 3.~3.403, 3.7.CO;
Form Adopted ror Mandatory Use
  Judicial Council of CalifOmia
                                                                CIVIL CASE COVER SHEET                                       Cal. Standards of Judicial Aclminiltration, std. 3.10
  CM-010 fRev. July 1, 2007]                                                                                                                                 www.cout1infD.ca.gov

                                                                                    53
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.65 Page 54 of 59




                        EXHIBIT C


                                      54
   Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.66 Page 55 of 59

                                                                                                                                                               SUM-100
                                          SUMMONS                                                                                FOR COURT USE ONLY
                                                                                                                          (SOLO PARA USO DE LA CORTE)
                                   (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
 (A VISO AL DEMANDADOJ:                                                                                          ELECTRONICALLY FILED
                                                                                                                    Superior Court of Callfomia,
 CONSUMER REPORTS, INC., a New York nonprofit corporation; and                                                         County of San Diego
 DOES 1-50, inclusive                                                                                               03/02/2020 at 12 :02 :D 1 PM
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                   Clerk of the Superior Court
                                                                                                                        By Iris Tellez.Deputy Clerk
 (LO ESTA DEMANDANDO EL DEMANDANTE):
 NINO KOLLER and MICHELLE BROWN, individually and on behalf
 of all others similarly situated
  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhe/p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court derk for a fee waiver form. If you do not file your response on time, you may lose the case by default. and your wages, money, and property
  may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org}, the California Courts Online Self-Help Center
  (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court \\'ill dismiss the case.
 JA VISOI Lohan demandado. Si no responde dentro de 30 dlas, la com, puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
 continuacKm.
     r.,ne 30 DIAS DE CALENDARIO despues de que le en/reguen esla citacKm y pepe/es legates para presentar una respuesta por escrito en esta
 carte y hacer que se entregue una copia al demanc:Jante. Una carts o una Jlamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
 en fonnato legal correcto si desea que procesen su caso en la corte. Es pasible que hays un formulario que usted pueda ussr para su respuesta.
 Puede encontrar estos formu/arios de la corte y mBs informacion en e/ Centro de Ayuda de las Cortes de California (www.sucorte.ca.govJ, en la
 biblioteca de /eyes de su condado o en la corle que le quede mils cerca. Si no puede pagar la cuola de presentacion, pie/a al secretario de la cotte
 que le df un formulario de exenci6n de pago de cuotas. Si no presents su respuesta a tiempo, puede perder el caso por incumplimiento y la corte /e
 podra quitar su sue/do, dinero y bienes sin mBs advertencia.
    Hay otros requisites legates. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede /Jamar a un servicio de
 remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con Jos requisites para obtener servicios lega/es gratuitos de un
 programs de servicios legs/es sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 i\W,w.lawhelpcalifomia.org/, en el Centro de Ayuda de las Cortes de CB/ifomia, i\W,w.sucorte.ca.govJ o poniandose en conlaclo con la corte o e/
 coJegio de abogados locales. AV/SO: Por Jey, la corte tiene derecho a rec/amar las cuotas y los costos exentos por imponer un gravamen sabre
 cualquier recuperacion de $10,000 6 mils de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho cMI. T,ene que
 pagar el gravamen de la carte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                         (NrJmefO de/   Csso):
(El nombre y direcci6n de la corle es):       San Diego Superior Court
                                              330 West Broadway                                          _       37-2020-00011819-CU-BT-CTL                           -
                                              San Diego, CA 92101
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de telefono def abogado de/ demandante, o de/ demandante que no tiene abogado, es):
James T. Hannink (131747); Zach P. Dostart (255071); DOSTART HANNINK & COVENEY LLP
4180 La Jolla Village Dr., Ste. 530, La Jolla, CA 92037; Tel: (858) 623-4200
DATE:    ,0                                            Clerk, by             r:J).f~                                                                         , Deputy
         03 312020                                                                                                               I. Tellez
 (Fecha)                                                             (Secretario)                                                                             (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para proeba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1.      D
                                          as an individual defendant.
                                  2.      D
                                          as the person sued under the fictitious name of (specify):


                                     3.   1JD   on behalf of (specify):   Consumer Reports, Inc., a New York nonprofit corporation
                                          under.   [X]   CCP 416.10 (corporation)                         D        CCP 416.60 (minor)
                                                   D     CCP 416.20 (defunct corporation)                 D        CCP 416.70 (conservatee)
                                                   D     CCP 416.40 (association or partnership)          D        CCP 416.90 (authorized person)
                                                   D    other (specify):
                                     4.   D     by personal delivery on (date):
                                                                                                                                                                P• e1of1
Form Adopted for Mandato,-y Use                                       SUMMONS                                                         Code c{Civil Procedure §§412.20, 465
  Judicial Council of California                                                                                                                       www.courtirrfo.ca.gov
 SUM-100 (Rev. July 1, 2009]                                                55
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.67 Page 56 of 59




                        EXHIBIT D


                                      56
      Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.68 Page 57 of 59

  Attorney or Party without Attorney:                                                                                       For Court Use Only
   James T. Hannink, Esq.
   Dostart Hannink & Coveney LLP
   4180 La Jolla Village Drive
                                                                                                                  I
                                                                                                                ELECTROtHCALL Y FILED
   Suite 530                                                                                                    Superior CQurt Qf California,
   La Jolla, CA 92037                                                                                                            •
                                                                                                                   CQunty Qf San ie90
  Telephone No: 858-623-4200                                                                                     0311012020 at •4:•1 :DD PM
  Attorney for:   Plaintiff
                                                                           Illef No. or File No.:                Clerk of the Superior Court
                                                                                                                 By E- Filin9, Deputy Clerk
  Insert name of Court, and Judicial District and Branch Court:
   San Diell'O Countv Suoerior Court
          Nino Koller and Michelle Brown, et al.
  Plaintiff:
  Defendant: Consumer Reports, Inc, et al.
          PROOF OF SERVICE                           'Hearing Date:                 ITime:          rept/Div:     Case Number:
          Summons & Complaint                                                                                      37202000011819CUBTCTL
 1. At the time of service I was at least 18 years ofage and not a party to this action.

 2. I served copies of the Summons; Class Action Complaint; Civil Case Cover Sheet; Notice of Case Assignment; Declaration of Nino
    Koller Pursuant to California Civil Code Section 1780(d); Declaration of Michelle Brown Pursuant to California Civil Code Section
    1780(d); ADR Information; Stipulation to Use ADR (blank); Electronic Filing Requirements of the San Diego Superior Court - Civil
    Division; General Order of the Presiding Department

 3. a. Party served:                                              Consumer Reports, Inc., a New York nonprofit corporation
    b. Person served:                                             Christian larranaga, Person Authorized to Accept Service

 4. Address where the party was served:                           Corporate Creations Network Inc.
                                                                  4640 Admiralty Way, 5th Floor
                                                                  Marina Del Rey, CA 90292
5. I served the party:
   a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Thu., Mar. 05, 2020 (2) at: 2:53PM
6. The "Notice to the Person Served" (on the Summons) was completed as follows:
    on behalf of Consumer Reports, Inc., a New York nonprofit corporation
    Under CCP 416.10 (corporation)
7. Person Who Served Papers:                                                            Recoverable Cost Per CCP 1033.5(a)(4)(B)
    a. John Gonzalez                                                 d. The Fee for Service was: $106.25
    b. Class Action Research & Litigation                            e. I am: (3) registered California process server
       POBox740                                                                  (i) Independent Contractor
       Penryn, CA 95663                                                          (ii) Registration No.:        2971
    c. (916) 663-2562, FAX (916) 663-4955                                        (iii) County:                 Los Angeles




8. I declare under penalty ofperjury under the laws of the State of California that the foregoing is true and correcl
   Date: Thu, Mar. 05, 2020

   Judicial Council Form POS-010                                      PROOF OF SERVl<;E
Rule 2.150.(11.)&(b) Rev January 1, 2007                              Su1Dmons & Comphunt



                                                                               57
Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.69 Page 58 of 59




                        EXHIBIT E


                                      58
   Case 3:20-cv-00660-JLS-KSC Document 1-2 Filed 04/06/20 PageID.70 Page 59 of 59


 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:      330 W Broadway
 MAILING ADDRESS:     330 W Broadway
 CITY AND ZIP CODE:   San Diego, CA 92101-3827
 BRANCH NAME:         Ce""81
 TELEPHONE NUMBER: (619)450-7074

 PLAINTIFF(S) / PETITIONER(S):              Nino Koller et.al.

 DEFENDANT(S) / RESPONDENT(S): Consumer Reports Inc


  KOLLER VS CONSUMER REPORTS INC [IMAGED]
                                                                                             CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT
 and CASE MANAGEMENT CONFERENCE                                                              37-2020-00011819-CU-BT-CTL

CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Ronald L. Styn                                                                 Department: C-74

COMPLAINT/PETITION FILED: 03/02/2020


TYPE OF HEARING SCHEDULED                               DATE         TIME           DEPT               JUDGE
Civil Case Management Conference                        09/04/2020   10:00 am       C-74                Ronald L. Styn



A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3. 725).

All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION 11, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

DEFENDANTS APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
          the action.



COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.

•ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                       Page: 1
                                                          NOTICE OF CASE ASSIGNMENT
                                                                     59
